DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,032,590. Although the instant claims 1-20 are anticipated by the conflicting patented claims 1-20 as shown in the table below.  The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims are narrower in scope and falls within the scope of the examined claim.  Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus.  Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  See MPEP § 804 (II)(B)(1).

Instant App 17/239,840
U.S. Patent 11,032,590
Claim 1
Claim 1
Claim 2
Part of claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 12
Claim 10
Claim 13
Part of claim 10

Claim 2
Claim 15
Claim 12
Claim 16
Claim 13
Claim 17
Claim 14
Claim 18
Claim 16
Claim 19
Part of claim 16, 20
Claim 20
Claim 17



Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8+ of the 01/28/2021 Remarks that Dvir et al. fails to disclose “identifying a coverage rate for a margin rate for a portion of the video content based on the threshold” as now recited in independent claim 1, 12 and 20.
In response to argument, Examiner respectfully disagrees.  Dvir et al. discloses in paragraph 0077 that the FOV (considered as the margin area) can deliver high resolution (considered as the coverage rate) through smaller tile size.  Therefore, Dvir et al. discloses “identifying a coverage rate for a margin rate for a portion of the video content based on the threshold”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-13, 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dvir et al. (U.S. Pub. No. 2020/0322696).

Regarding claims 1 and 12, Dvir et al. discloses a device (server, 102), comprising: 
a processing system including a processor (see fig. 3 (processor(s), 304)); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising (see fig. 3 (storage, 306)):
determining a first motion-to-update latency (considered as current orientation of the client device) associated with video content (see paragraphs 0044, 0180; current orientation data acquired from orientation sensors may efficiently monitor 
responsive to determining the first motion-to-update latency associated with the video content exceeds a threshold (see paragraphs 0043-0044, 0180):
identifying a second motion-to-update latency (considered as future orientation of the client device) from a plurality of motion-to-update latencies that is below the threshold (see paragraphs 0064, 0081, 0102, 0173-0174), wherein each of the plurality of motion-to-update latencies is associated with an edge server resulting in a group of edge servers (see paragraphs 0079, 0107, 0111 and fig. 1);
identifying a first edge server from the group of edge servers associated with the second motion-to-update latency (see paragraphs 0079, 0107, 0111 and fig. 1; the server 102 may utilize one or more edge servers which are located at the edge(s) of the network 140 in close communication travel time proximity to the client device 120 to reduce the latency and/or increase bandwidth);
identifying a coverage rate for a margin rate for a portion of the video content based on the threshold (see paragraph 0077; the FOV (considered as the margin area) can deliver high resolution (considered as the coverage rate) through smaller tile size); and
transmitting the portion of the video content to the first edge server to mitigate the first motion-to-update latency according to the second motion-to-update latency (see paragraphs 0038-0040, 0064, 0067, 0108 and fig. 1), wherein the portion of the video content comprises the margin area surrounding a viewport area that covers a plurality of head movements of a user over a time period, wherein the margin area is determined 

Regarding claim 20, Dvir et al. discloses a method, comprising: 
determining, by a processing system including a processor, a first motion-to-update latency (considered as current orientation of the client device) associated with video content (see paragraphs 0044, 0180; current orientation data acquired from orientation sensors may efficiently monitor movement/motion of the client device which indicates the FOV selected by the user for viewing the VR 360 video file);
responsive to determining, by the processing system, the first motion-to-update latency associated with the video content exceeds a threshold (see paragraphs 0043-0044, 0180):
identifying, by the processing system, a second motion-to-update latency (considered as future orientation of the client device) from a plurality of motion-to-update latencies that is below the threshold (see paragraphs 0064, 0081, 0102, 0173-0174), wherein each of the plurality of motion-to-update latencies is associated with an 
identifying, by the processing system, first edge server from the group of edge servers associated with the second motion-to-update latency (see paragraphs 0079, 0107, 0111 and fig. 1; the server 102 may utilize one or more edge servers which are located at the edge(s) of the network 140 in close communication travel time proximity to the client device 120 to reduce the latency and/or increase bandwidth);
selecting, by the processing system, a streaming protocol from a plurality of streaming protocols for use by the first edge server resulting in a selected streaming protocol (see paragraph 0035, 0072, 0079, 0176; the server may transmit the EFOV frames to the client device using one or more real time media transfer protocols over one or more ultra-low latency encoder-decoder channels to achieve extremely low latency on the network); 
 identifying a coverage rate for a margin rate for a portion of the video content based on the threshold (see paragraph 0077; the FOV (considered as the margin area) can deliver high resolution (considered as the coverage rate) through smaller tile size); and
transmitting, by the processing system, a portion of the video content to the first edge server to mitigate the first motion-to-update latency according to the second motion-to-update latency (see paragraphs 0038-0040, 0064, 0067, 0108 and fig. 1), wherein the portion of the video content comprises the margin area surrounding a viewport area that covers a plurality of head movements of a user over a time period, wherein the margin area is determined by the coverage rate for the portion of the video 

Regarding claims 2 and 13, Dvir et al. discloses everything claimed as applied above (see claims 1 and 12).  Dvir et al. discloses wherein the video content comprises panoramic video content (see paragraphs 0003, 0044, 0173, 0182; 360-degree videos, immersive videos or spherical videos).  

Regarding claims 4 and 15, Dvir et al. discloses everything claimed as applied above (see claims 1 and 12).  Dvir et al. discloses wherein each of the plurality of motion-to-update latencies is determined according to a first time between detecting user motion of a virtual reality headset and display local rendering (see paragraphs 0043), a second time between sending a request from the communication device for a content update and receiving the content update (see paragraphs 0071, 0129), a third 

Regarding claims 5 and 16, Dvir et al. discloses everything claimed as applied above (see claims 4 and 15).  Dvir et al. discloses wherein the operations comprise identifying a portion of the content update (see paragraphs 0016-0023).  

Regarding claims 6 and 17, Dvir et al. discloses everything claimed as applied above (see claims 5 and 15).  Dvir et al. discloses wherein the edge server crops the video content to include the portion of the content update (see paragraphs 0005, 0013-0014, 0021, 0030, 0093).  

Regarding claims 7 and 18, Dvir et al. discloses everything claimed as applied above (see claims 1 and 12).  Dvir et al. discloses wherein the operations further comprise selecting a streaming protocol from a plurality of streaming protocols for use by the first edge server resulting in a selected streaming protocol (see paragraph 0035, 0072, 0079, 0176).  

Regarding claims 8 and 19, Dvir et al. discloses everything claimed as applied above (see claims 7 and 18).  Dvir et al. discloses wherein the streaming protocol being 

Regarding claim 9, Dvir et al. discloses everything claimed as applied above (see claim 8).  Dvir et al. discloses wherein the edge server provides the portion of the video content to the communication device using the selected streaming protocol (see paragraph 0072).

Regarding claim 10, Dvir et al. discloses everything claimed as applied above (see claim 1).  Dvir et al. discloses wherein the first edge server crops the portion of the video content prior to providing the portion of the video content to the communication device (see paragraph 0093).  

Regarding claim 11, Dvir et al. discloses everything claimed as applied above (see claim 10).  Dvir et al. discloses wherein the edge server crops the portion of the video content based on the margin area (see fig. 2).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dvir et al. as applied to claims 1 and 12 above, and further in view of Ye et al. (U.S. Pub. No. 2018/0359189).

Regarding claims 3 and 14, Dvir et al. discloses everything claimed as applied above (see claims 1 and 12).  
However, Dvir et al. is silent as to wherein the operations comprise mitigating jitter, packet loss, and frame drops associated with the video content.
In an analogous art, Ye et al. discloses wherein the operations comprise mitigating jitter, packet loss, and frame drops associated with the video content (see paragraphs 0035, 0056, 0058).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Dvir et al. to include wherein the operations comprise mitigating jitter, packet loss, and frame drops associated with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 25, 2022.